      Case 1:19-cv-08364-DLC Document 52 Filed 08/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               19cv8364(DLC)
EUGENE MASON,                          :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
AMTRUST FINANCIAL SERVICE, INC. and    :
DAVID LEWIS,                           :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     One claim remains to be tried in this action, a claim for

breach of contract.    As set forth in the April 10, 2020,

Scheduling Order, fact discovery ends on August 28, 2020.             The

plaintiff indicates in his August 7 letter that he intends to

call an expert to testify in this non-jury trial.         It is hereby

     ORDERED that plaintiff's expert report is due September 18,

2020; any rebuttal report is due October 9.        Expert discovery

shall conclude October 30.     The parties, on consent, may extend

fact discovery to October 30.

     IT IS FURTHER ORDERED that the pretrial order in this non-

jury case is due November 20, 2020.      This action is placed on

the December trial ready calendar.

     IT IS FURTHER ORDERED that should the defendant wish to

file a motion for summary judgment limited to the issue of the

statute of limitations, the defendant’s motion for summary
         Case 1:19-cv-08364-DLC Document 52 Filed 08/10/20 Page 2 of 2


judgment is due September 11, 2020.         Any opposition is due

September 25.     Any reply is due October 2.



Dated:       New York, New York
             August 10, 2020

                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      2
